              Case 7:18-cv-06615-CS Document 54 Filed 12/02/18 Page 1 of 3




                                                                                       ABBE DAVID LOWELL
                                                                                                          Partner
                                                                                                  (202) 282-5875
                                                                                           ADLowell@winston.com
                                             December 2, 2018

VIA ECF
Honorable Cathy Seibel, U.S. District Judge
The Honorable Charles L. Brieant, Jr. Courthouse
300 Quarropas Street, Courtroom 621
White Plains, NY 10601-4150

Re:    Broidy Capital Management v. Benomar, No. 18-CV-6615-CS-LMS
       Pre-Motion Opposition to Request to Amend

Dear Judge Seibel:

        Plaintiffs’ latest filing is a thinly-disguised effort to file an unauthorized sort of sur-reply when
briefing has already been completed, written in a form (self-serving allegations in a complaint instead of
real evidence) that is irrelevant to resolution of the pending motion, and filed in an inappropriate manner
(attaching an amended complaint not yet authorized to file). Also, in light of the highly critical articles
about Plaintiffs published on the day of the filing, their submission appears to be an attempt to deflect the
media reporting about Plaintiffs’ questionable relationships with foreign powers involving the misconduct
of people in Saudi Arabia and their receipt or attempt to receive vast sums of money through intermediaries
to exert unlawful influence in Washington. 1

       Alleged New Events. Plaintiffs’ excuse for the instant submission is their purported need “to
address the new events regarding Defendant’s diplomatic immunity,” namely, “a blue-bordered State
Department identification card” (Dkt. 53 at 1, 2) that they knew at the time they filed their opposition that
Mr. Benomar would be receiving. Plaintiffs knew from Mr. Benomar’s Motion to Dismiss (Dkt. 38 at 6-
8) (and their own inquiries to the State Department) that Mr. Benomar was waiting on that identification

1
  See, e.g., Vogel, K., Trump Fund-Raiser Received Laundered Foreign Money, Prosecutors Say, N.Y.
TIMES (Nov. 30, 2018), found at https://www.nytimes.com/2018/11/30/us/politics/broidy-trump-foreign-
money.html; Zapotosky, M., Ex-Justice Dept. Employee Admits to Aiding Lobbying Effort Meant to Shut
Down Malaysian Corruption Probe, WASH POST (Nov. 30, 2018), found at
https://www.washingtonpost.com/world/national-security/ex-justice-dept-employee-admits-to-helping-
aid-lobbying-effort-meant-to-shut-down-malaysian-corruption-probe/2018/11/30/abbde1b4-f4fd-11e8-
aeea-b85fd44449f5_story.html?utm_term=.28b771644eef; Transcript, MSNBC’s The Beat with Ari
Melber (Nov 20, 2018), found at http://www.msnbc.com/transcripts/msnbc-live-with-ari-melber/2018-11-
20 (Ambassador Marc Ginsburg stating that Mr. Broidy is “under investigation” and “has been pumping
the Saudis before this actual murder that they could get away with this.”); see also Kirkpatrick, D. &
Mazzetto, M., How 2 Gulf Monarchies Sought to Influence the White House, N.Y. TIMES (Mar. 21, 2018),
found at https://www.nytimes.com/2018/03/21/us/politics/george-nader-elliott-broidy-uae-saudi-arabia-
white-house-influence.html.
              Case 7:18-cv-06615-CS Document 54 Filed 12/02/18 Page 2 of 3


                                                                                  Honorable Cathy Seibel
                                                               Pre-Motion Opposition to Request to Amend
                                                                                        December 2, 2018
                                                                                                   Page 2
card, and they knew two days before they filed their opposition brief that the State Department had already
recognized his diplomatic credentials. Plaintiffs actually attached to their opposition an email from the
State Department to counsel explicitly advising that the State Department had granted Mr. Benomar his
diplomatic credentials. (Dkt. 45-3). The presentment of the “blue-bordered State Department identification
card” necessarily follows as a matter of course. Plaintiffs cannot plausibly claim surprise.

       More fundamentally, while they reaffirm their claim that the commercial activities restriction bars
immunity in this case, Plaintiffs already briefed that issue in their opposition. See (Dkt. 45 at 13-14, 16-
18). Plaintiffs’ discussion of the subject stands on its own; it is not affected one way or the other by Mr.
Benomar’s receipt of his identification card. Nor does Mr. Benomar’s receipt of the card that they knew
he would be sent magically afford Plaintiffs yet another chance to brief the issue.

          An Amended Complaint Is Not The Same As Evidence. A party’s allegations in a complaint
do not constitute evidence. In a factual challenge to the Court’s subject matter jurisdiction, Plaintiffs’
allegations, whether found in the original complaint, in an amended complaint, or in a fifth iteration of a
complaint, have no relevancy. Dow Jones & Co. v. Harrods, Ltd., 237 F. Supp. 2d 394, 404 (S.D.N.Y.
2002), aff'd, 346 F.3d 357 (2d Cir. 2003); see also Filetech S.A. v. France Telecom S.A., 157 F.3d 922, 932
(2d Cir.1998), overruled on other grounds by, Lotes Co. v. Hon Hai Precision Indus. Co., 753 F.3d 395
(2d Cir. 2014). (“[I]t was error for the district court to accept the mere allegations of the complaint as a
basis for finding subject matter jurisdiction.”) The Second Circuit instead requires courts to consider
“evidence outside the pleadings, such as affidavits” to resolve jurisdictional facts. Filetech S.A., 157 F.3d
at 932; see also Holt v. United States, 46 F.3d 1000, 1003 (10th Cir. 1995) (For 12(b)(1) motions the court
“may not presume the truthfulness of the complaint’s factual allegations.”). This Court even pointed out
to Plaintiffs that they were free to go outside the complaint in their effort to argue that this Court has
jurisdiction over the matter. Oct. 10 Tr. 3:4-6 (“To the extent the motion is going to be made on immunity
issues, that I can go outside the complaint, you don’t need to amend . . .”). Plaintiffs have already mustered
whatever evidence they could to try and establish that Mr. Benomar engaged in commercial activities
sufficient to restrict his diplomatic immunity. They failed to do so for the reasons contained in Defendants’
Reply.

        Under these circumstances it is not surprising that the authority on which Plaintiffs rely do not
support their request. Plaintiffs rely on Novie v. Vill. of Montebello, No. 10-CV-9436 CS, 2012 WL
3542222, at *6 (S.D.N.Y. Aug. 16, 2012). Novie actually undercuts Plaintiffs’ arguments. This Court
permitted amendment of the complaint there, but repeatedly advised that the Plaintiff “should not attempt
to refine the material already in the [Amended Complaint] or add new claims arising from old facts; rather,
they could only pursue leave to amend to add new claims arising from new facts and to drop claims that
they believed to be meritless.” Novie, No. 10-CV-9436 CS, 2012 WL 3542222, at *6 (emphasis added);
see also id. (“I reminded counsel that any proposed second amended complaint could only add new claims
arising from new facts, not refine old claims or add new claims arising from old facts”). The “new
evidence” cited by Plaintiffs is Mr. Benomar’s new identification card, yet Plaintiffs do not seek to add —
or subtract — claims as a result. Nor does the identification even relate to any of the alleged claims. 2

2
 The two other cases cited by Plaintiffs — City of New York v. Group Health Inc., 649 F.3d 151 (2d Cir.
2011); Fitzgerald v. Chase Home Fin., LLC, No. 10-CV-4148 CS, 2011 WL 9195046 (S.D.N.Y. Feb. 28,
               Case 7:18-cv-06615-CS Document 54 Filed 12/02/18 Page 3 of 3


                                                                                   Honorable Cathy Seibel
                                                                Pre-Motion Opposition to Request to Amend
                                                                                         December 2, 2018
                                                                                                    Page 3

         Improper briefing. Clearly not happy with the fact that the State Department granted Mr. Benomar
the very credentials and blue-bordered identification card that Plaintiffs previously conceded should end
the inquiry (Dkt. 48 at 4), Plaintiffs misuse the pre-motion process to re-argue the commercial activities
exception, first in the pre-motion letter and then in their 24-page proposed amended complaint. In the
letter, they unremarkably note the theoretical existence of the commercial activities exception to immunity
— something that Mr. Benomar first addressed one month ago in his Motion to Dismiss (Dkt. 38 at 20-
21). In their self-serving and unsupported proffered amended complaint, they introduce many new
adjectives (calling Mr. Benomar “controversial”) and sprinkle in some sweeping, uncorroborated and
baseless allegations (asserting with no support that Mr. Benomar received “millions of dollars” for
commercial activities whether subject to any exception or not). But Plaintiffs already were put to the test
of introducing evidence in their opposition brief on the subject and failed to do so. They devoted only a
few pages to the subject in their actual opposition and ground their argument only in misquoting some lines
from a third-party deposition. Plaintiffs have no right to a do-over, much less a do-over based on allegation
rather than evidence.

        Inappropriate Inclusion of the Amended Complaint. Plaintiffs’ inclusion of the proffered
amended complaint to their pre-motion letter is inappropriate. Their decision to do so, the timing of which
comes on the very day of unflattering news articles about their relations with alleged wrongdoers in the
Middle East and possible receipt of tens of millions of dollars for influence peddling, is inconsistent with
this Court’s earlier rejection of their request to file an amended complaint. In other words, they seek to put
the amended complaint before the Court (and public) even though no decision has been made by the Court
to allow such a filing to occur. That should not be allowed.

       Because a party’s unverified and unproven allegations in a complaint are irrelevant in the
circumstances here, and Mr. Benomar’s 12(b)(1) motion must instead be resolved on the basis of actual
evidence submitted in the motion papers, we ask the Court to defer consideration of any pre-motion
conference in respect to Plaintiffs’ letter of November 30 for a date after the Court’s issuance of its decision
on Mr. Benomar’s pending Motion to Dismiss, which would make Plaintiffs’ request moot should the case
be dismissed.

                                               Respectfully,

                                               /s/ Abbe David Lowell
                                               Abbe David Lowell




2011) — were in the context where the allegations of the complaint are relevant (a legally insufficient
market for an antirust claim and a motion to dismiss under Fed. R. Civ. P. 12(b)(6) respectively). These
do not support this attempt to file unverified allegations in a 12(b)(1) jurisdiction issue.
